On September 24, 2004, this court found Gregory T. Howard to be a vexatious litigator under S.CtPrac.R. 4.03. This court further ordered that Howard was prohibited from continuing or instituting legal proceedings in the court without obtaining leave. On July 30, 2014, Howard presented an application for leave to file a motion to overturn the court’s order of September 24, 2004, declaring appellant a vexatious litigator and to declare S.CtPrac.R. 4.03 unconstitutional.
It is ordered by the court that the application for leave to file the motion is denied.